Citation Nr: 1140558	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to benefits  under the provisions of 38 U.S.C.A. § 1151 (West 2002), for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946.

This matter comes before the Board on appeal from an August 2008 RO decision.  The Veteran received a hearing regarding this issue before the undersigned Veterans Law Judge in 2010.  This issue was remanded in August 2010 for further information, and now returns again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence does not show that the Veteran has an additional disability, manifested by a gastrointestinal disorder, due to medical treatment provided by the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disorder are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated June 2008, July 2009, August 2010, and December 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of:  information and evidence necessary to substantiate his claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was also specifically informed of the law as it pertains to effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been informed of the law relevant to his claims.  The Veteran was medically evaluated in conjunction with this appeal.  The veteran has also received a hearing before the undersigned Veterans Law Judge in conjunction with this appeal.  Therefore, the Board finds that the duties to notify and assist have been met.

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.358, 3.800 (2010).

The Veteran contends that  he incurred a gastrointestinal disorder as a result of being given morphine during a VA procedure in 1989.  Specifically, as he stated in his hearing testimony in June 2010, he believes he is severely allergic to morphine, and that he was provided with morphine during knee surgery in 1989, that he had a severe reaction to it, and that since that time, he has suffered from gastrointestinal problems that he believes are related to that incident.

Taking into account all relevant evidence, the Board finds that the Veteran is not entitled to 38 U.S.C.A. § 1151 benefits for a gastrointestinal disability.  While the veteran does currently have several gastrointestinal disabilities, the evidence simply fails to show that the proximal cause of these disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the Veteran's gastrointestinal disabilities was an event which was not reasonably foreseeable.

Reviewing the evidence of record, a VA discharge summary from January 1989 is of record.  It indicates that the Veteran had right knee surgery.  It also does indicate the Veteran had a previous diagnosis of peptic ulcer disease.  The summary indicates that the Veteran tolerated the procedure well, and does not show any report of complaints of problems or a reaction to any administering of morphine, or any other medicine.   In fact, while later records show the Veteran reported an allergy to morphine, there are no medical records showing a specific reaction to morphine, or any other medication, during the veteran's 1989 surgery, or at any time.

Later records continue to show a diagnosis of, and treatment for, gastrointestinal problems.  A March 2008 VA outpatient treatment record of examination in preparation for a GI Endoscopy noted that the Veteran had Barrett's esophagus and a duodenal ampullary carcinoid.  An addendum to that report noted that the Veteran reported that morphine caused nausea and vomiting, which the examiner clarified was a side effect, not an allergy.

A June 2008 VA outpatient treatment record noted the Veteran had diagnoses of gastroesophageal reflux disease (GERD), esophageal reflux, and gastritis secondary to NSAID use.

The Veteran received a VA examination for this issue in July 2008.  At that time, the examiner reviewed the Veteran's entire claims file.  He indicated that it was his opinion that is was less likely than not that the Veteran has any upper gastrointestinal condition due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran care.  In support of this opinion, the examiner noted that he found no evidence of mistreatment regarding morphine in the Veteran's claims file.  The examiner indicated that there was simply no sound medical basis under which it could be concluded that any of the Veteran's current upper GI  conditions, including GERD, a hiatal hernia, and carcnoid, could be due to or the result of use or misuse of morphine.




The Board does not doubt that the Veteran's gastrointestinal problems may have first manifested, in his belief, close in time to his surgery in 1989, nor does it doubt the sincerity of the Veteran's belief that his current gastrointestinal problems are related to that surgery, and the morphine he was prescribed for it.  However, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter such as etiology.  While a layman such as the Veteran can certainly attest to his in service experiences and current symptoms, he is not competent to provide an opinion linking that disability to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The only medical evidence of record discussing etiology of the Veteran's current gastrointestinal disabilities indicates that it is related to NSAID use; not any specific VA treatment.

Thus, as no objective evidence has been presented to show that the Veteran suffered additional disability due to VA treatment that was not foreseeable or as a result of VA's negligence, the Board finds that the preponderance of the evidence of record is against a grant of entitlement to benefits under 38 U.S.C.A. § 1151 for a gastrointestinal disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disorder is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


